Exhibit 10.1
PROMISSORY NOTE AND LOAN MODIFICATION AGREEMENT
A.C. Moore Arts & Crafts, Inc.
130 A.C. Moore Drive
Berlin, NJ 08009
A.C. Moore Incorporated
130 A.C. Moore Drive
Berlin, NJ 08009
Moorestown Finance, Inc.
103 Foulk Road, Suite 200
Wilmington DE 19803
Blackwood Assets, Inc.
103 Foulk Road, Suite 200
Wilmington DE 19803
A.C. Moore Urban Renewal, LLC
130 A.C. Moore Drive
Berlin, NJ 08009
(Hereinafter referred to as “Borrower”)
Wachovia Bank, National Association
Summit, New Jersey 07901
(Hereinafter referred to as “Bank”)
THIS AGREEMENT is entered into as of September 18, 2008 by and between Bank and
Borrower.
RECITALS
Bank is the holder of the following notes: (i) an Amended & Restated Promissory
Note executed and delivered by Borrower, dated as of May 31, 2008, in the
original principal amount of $30,000,000.00 (the “$30MM Note”); (ii) a
Promissory Note executed and delivered by Borrower, dated October 28, 2003, in
the original principal amount of $22,500,000.00, as subsequently amended by
Promissory Note and Loan Modification Agreement, dated March 12, 2007,
Promissory Note and Loan Modification Agreement, dated January 24, 2008, and an
Amendment to Loan Documents dated as of May 31, 2008 (the “$22.5MM Note”); and
(iii) a Promissory Note executed and delivered by Borrower, dated October 28,
2003, in the original principal amount of $7,500,000.00, as subsequently amended
by Promissory Note and Loan Modification Agreement, dated March 12, 2007,
Promissory Note and Loan Modification Agreement, dated January 24, 2008, and an
Amendment to Loan Documents dated as of May 31, 2008 (the “$7.5MM Note”, and
collectively with the $30MM Note and the $22.5MM Note, the “Notes”), and certain
other loan documents, including without limitation, an Amended and Restated Loan
Agreement, dated May 31, 2008 (the “Loan Agreement”), a Security Agreement,
dated October 28, 2003 (the “Security Agreement”), and a Mortgage, Assignment of
Rents and Security Agreement and Financing Statement dated as of October 28,
2003 (the “Mortgage”); and
Borrower and Bank have agreed to modify the terms of the Loan Documents; and

 

 



--------------------------------------------------------------------------------



 



In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:
AGREEMENT
ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoice sent to Borrower with respect to the Obligations under each of the
Notes is correct.
MODIFICATIONS.
1. Interest Rate. The Notes are hereby modified by deleting the definition of
“Margin”, and substituting the following in its place and stead:
The “Margin” means the applicable margin based upon the following Debt Service
Coverage Ratio as defined in the Loan Agreement, as follows:

          DEBT SERVICE COVERAGE RATIO — TRAILING 12 MONTHS GREATER   LESS THAN  
  THAN   OR EQUAL TO   MARGIN 1.75       0.65% 1.50   1.75   0.85% 1.35   1.50  
1.10% 1.25   1.35   1.35%

2. Financial Covenants. Notwithstanding anything in the section entitled
FINANCIAL COVENANTS of the Loan Agreement to the contrary, for purposes of
calculating the Debt Service Coverage Ratio, Leverage Ratio, Current Ratio and
Limitation on Debt covenants:
(a) Borrower and Bank agree that for fiscal quarters ending September 30, 2008,
January 3, 2009, April 4, 2009, and July 4, 2009, the Bank shall calculate the
Borrower’s income notwithstanding the provisions of FAS 144 “Accounting for the
Impairment or Disposal of Long-Lived Assets.” in an amount not to exceed Two
Million and 00/100 Dollars ($2,000,000.00).
(b) Borrower and Bank agree that for fiscal quarters ending September 30, 2008,
January 3, 2009, April 4, 2009, July 4, 2009 and October 3, 2009, the Bank shall
calculate the Borrower’s income notwithstanding the provisions of FAS 146
“Accounting for Costs Associated With Exit or Disposal Activities.” in an amount
not to exceed Seven Million and 00/100 Dollars ($7,000,000.00).
3. ISDA Master Agreement. Pursuant to subpart (ii) of the definition of
Financial Agreement as set forth in the ISDA Master Agreement dated as of
October 18, 2006 (including the Schedule and all confirmations relating to any
transaction thereunder), among Bank and Borrower, as amended by an ISDA
Amendment dated as of January 29, 2008, and an Amendment to Loan Documents dated
as of May 31, 2008, Bank hereby consents to amend the definition of Financial
Agreement to include and refer to this Agreement.
ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Notes and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no default or event that with the passage of
time or giving of notice would constitute a default under the Loan Documents has
occurred, all representations and warranties contained in the Loan Documents are
true and correct as of this date (except to the extent that such representations
or warranties relate to an earlier date or have been updated by Borrower with
Bank in the ordinary course), all necessary action to authorize the execution
and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.

 

Page 2



--------------------------------------------------------------------------------



 



COLLATERAL. Borrower acknowledges and confirms that there have been no changes
in the ownership of any collateral pledged to secure the Obligations (the
“Collateral”) since the Collateral was originally pledged; Borrower acknowledges
and confirms that the Bank has existing, valid first priority security interests
and liens in the Collateral; and that such security interests and liens shall
secure Borrower’s Obligations, including any modification of any Note or Loan
Agreement, if any, and all future modifications, extensions, renewals and/or
replacements of the Loan Documents.
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Notes, shall control. This Agreement may be executed in any number of
counterparts (including by facsimile or PDF) and by the different parties on
separate counterparts. Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.
Terms used in this Agreement which are capitalized and not otherwise defined
herein shall have the meanings ascribed to such terms in the Notes. LIMITATION
ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR
(2) PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES
ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY
ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR
CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY
OR OTHERWISE. Final Agreement. This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent agreements of the parties.
There are no unwritten agreements between the parties.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.
[Signature Page to Follow Immediately Hereafter]

 

Page 3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly signed and sealed this Agreement
the day and year first above written.

            A.C. MOORE ARTS & CRAFTS, INC.,
a Pennsylvania corporation
Taxpayer Identification Number: 22-3527763
      By:   /s/ Rodney B. Schriver         Rodney B. Schriver        Vice
President/Controller        A.C. MOORE INCORPORATED,
a Virginia corporation
Taxpayer Identification Number: 22-2546111
      By:   /s/ Rodney B. Schriver         Rodney B. Schriver        Vice
President/Controller        MOORESTOWN FINANCE, INC.
a Delaware corporation
Taxpayer Identification Number: 52-2066272
      By:   /s/ Rodney B. Schriver         Rodney B. Schriver        Vice
President/Controller        BLACKWOOD ASSETS, INC.,
a Delaware corporation
Taxpayer Identification Number: 52-2066271
      By:   /s/ Rodney B. Schriver         Rodney B. Schriver        Vice
President/Controller   

 

Page 4



--------------------------------------------------------------------------------



 



            A.C. MOORE URBAN RENEWAL, LLC,
a New Jersey limited liability company
Taxpayer Identification Number: 56-2388590
      By:   /s/ Rodney B. Schriver         Rodney B. Schriver        Authorized
Signatory        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:           Dante Bucci,         Senior Vice President   

 

Page 5